Citation Nr: 1525460	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-30 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to February 1989, and also from April 1989 to April 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran originally filed a claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  During the pendency of this appeal, the Veteran was diagnosed as having a mood disorder, not otherwise specified.  Accordingly, the Board has recharacterized the Veteran's psychiatric claim on appeal to encompass all diagnosed psychiatric disorders, including PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Although entitlement to service connection for PTSD has not been granted, the Veteran raised the issue of entitlement to a temporary 100 percent disability rating due to inpatient PTSD treatment in an April 2015 statement.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  This issue has not been adjudicated by the RO, the Board does not have jurisdiction over it.  Accordingly, it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  At his March 2015 hearing before the Board, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal regarding the claim of entitlement to service connection for a bilateral knee disorder.

2.  At his March 2015 hearing before the Board, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal regarding the claim of entitlement to service connection for a low back disorder.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal concerning the issue of entitlement to service connection for a bilateral knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the Veteran's appeal concerning the issue of entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran appeared before the undersigned at a March 2015 hearing before the Board.  During that hearing, the Veteran indicated that he wished to withdraw his appeal for entitlement to service connection for a bilateral knee disorder and entitlement to service connection for a low back disorder.  Therefore, as it pertains to these issues, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they must be dismissed.


ORDER

The appeal for entitlement to service connection a bilateral knee disorder is dismissed.

The appeal for entitlement to service connection for a low back disorder is dismissed.  
REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder, including PTSD.  After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating his claim on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Additional Evidence Available

In an April 2015 statement, the Veteran indicated that he had been hospitalized at the Hampton VA Medical Center on March 31, 2015, and was seeking ongoing treatment for his PTSD.  A review of the Veteran's electronic claims file reveals that the corresponding treatment reports from this ongoing period of hospitalization are not of record.  When put on notice of the likely existence of private or VA medical records, VA must attempt to obtain those records before proceeding with appellate review.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, the RO must attempt to obtain copies of all available updated medical records from the healthcare provider referenced above.

B.  Additional Examination Necessary

In February 2012, the Veteran was afforded a VA psychiatric evaluation.  The corresponding examination report indicates that the VA examiner reviewed the evidence of record and performed a thorough diagnostic evaluation of the Veteran.  Thereafter, the VA examiner concluded that the Veteran did not have a diagnosis of PTSD conforming to the DSM-IV criteria.  The examiner also noted that the Veteran had a mood disorder, not otherwise specified, but indicated that it was strongly suspected that the Veteran exaggerated his responses to the interview questions due to inconsistencies in his story, inconsistencies in the record, inconsistencies between the current interview and the record, and the Veteran's defensive behavior during the examination.

A review of the Veteran's post-service VA treatment records reveals PTSD diagnoses on several occasions throughout the appeal period.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (finding that "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis.").  Moreover, as previously noted, the Veteran submitted an April 2015 statement indicating that he had been hospitalized at the Hampton VA Medical Center on March 31, 2015, and was seeking ongoing treatment for PTSD.  

Based on the Veteran's report of hospitalization for ongoing psychiatric treatment, the Board finds it necessary for an updated psychiatric examination to determine whether any previously or currently diagnosed psychiatric disorder, including PTSD, is related to his military service.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  If the Veteran does not meet the criteria for a current diagnosis of PTSD or a mood disorder, not otherwise specified, the examiner should explain why a current diagnosis of either psychiatric disorder cannot be made.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim seeking entitlement to service connection for a psychiatric disorder, to include PTSD.  Based on his response, the RO must attempt to procure copies of all records from providers which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain updated medical records from the VA Medical Center in Hampton, Virginia.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, 

the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine whether any psychiatric disorders present during the period of the claim, including PTSD and a mood disorder, not otherwise specified, are related to his military service.  Any indicated diagnostic tests and studies should be accomplished.  The evidence of record, in the form on electronic records, records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must identify each psychiatric disorder present during the period of the claim, to must include PTSD and mood disorder, not otherwise specified.  Any current diagnosis 

of a mental disorder must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the RO on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  

If the Veteran does not meet the criteria for a current diagnosis of a psychiatric disorder, the examiner must state the facts upon which this conclusion is based.  With respect to each previously or currently diagnosed psychiatric disorder, the examiner must provide an opinion as to whether that disorder is related to the Veteran's military service, or to any incident therein.  If the examiner finds that a diagnosis of PTSD is appropriate, the examiner must provide an opinion regarding whether the Veteran's PTSD is related to his claimed inservice stressor.

A complete rationale for all opinions must be provided. If the examiner cannot provide any requested opinion, he or she should explain why.  If an opinion cannot be provided because it would require speculation, the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there is any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record, in the form of electronic records, demonstrating any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the Veteran's claim seeking entitlement to service connection for a psychiatric disorder, including PTSD.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


